Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.  Claims 1 & 3-9 remain pending in the application wherein claim 1 is the only sole pending claim in independent form. Claim 1 was amended. Claims 3-4 & 6-7 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 08/10/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections
4.	The claim rejections under pre-AIA  35 U.S.C. 102(b) as anticipated by Abbott et al. (US Pat. 6,191,543) of claims 1 & 8 are withdrawn per amendments of claim 1 and Applicant’s arguments being persuasive.

5.	The claim rejections under AIA  35 U.S.C. 103 as unpatentable over Abbott et al. (US Pat. 6,191,543) and Chun et al (US 5,266,098) of claim 5 are withdrawn per amendments of claim 1 and Applicant’s arguments being persuasive.

6.	The claim rejections under AIA  35 U.S.C. 103 as unpatentable over Abbott et al. (US Pat. 6,191,543) and Fuller et al (US 2006/0013962 Al) of claim 9 are withdrawn per amendments of claim 1 and Applicant’s arguments being persuasive.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
8.	Claims 1, 5 & 8-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As regards to claim 1, line 12 recites “particles”, however line 9 previously recites “particles”, thus it is unclear whether they are the same particles or different particles. For examination purposes, examiner is interpreting “particles” in line 12 as “the particles”. To correct this problem, amend line 12 to recite “the particles”.
	As regards to claim 1, line 14 recites “insulated boundaries”, however line 2 previously recites “insulated boundaries”, thus it is unclear whether they are the same insulated boundaries or different insulated boundaries. For examination purposes, examiner is interpreting “insulated boundaries” in line 14 as “the insulated boundaries”. To correct this problem, amend line 14 to recite “the insulated boundaries”.
As regards to claim 1, line 15 recites “insulating material”, however line 3 previously recites “insulating material”, thus it is unclear whether they are the same insulating material or different insulating material. For examination purposes, examiner is interpreting “insulating material” in line 15 as “the insulating material”. To correct this problem, amend line 15 to recite “the insulating material”.
	As regards to claim 1, lines 19-21 recite “at a controlled rate in response to a first pressure of the heated metal material and a second pressure of the insulating material”, wherein it is unclear how the rate is being controlled and unclear how the first pressure and the second pressure are being determined/monitored/sensed as there in no structure present to alter/change/control the rate, no structure present to determined/monitored/sense the two pressures and no structure present to alter/change/control the rate in response to the two determined/monitored/sensed pressures. For examination purposes, examiner is interpreting the recitation as recited. To correct this problem, amend claim 1 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As regards to claim 1, line 21 recites “insulating boundaries”, wherein it is unclear whether the recitation is referencing the insulated boundaries recited in line 2 or different insulating boundaries. For examination purposes, examiner is interpreting “insulating boundaries” in line 21 as “the insulated boundaries”. To correct this problem, amend line 21 to recite “the insulated boundaries”.
Claims 5 & 8-9 are rejected at least based on their dependency from claim 1.
Response to Arguments
9.	Applicant's arguments filed 07/20/2022 have been fully considered but are rendered moot because the arguments do not apply to any of the current rejections.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717